Citation Nr: 0335075	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-18 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a left eye injury.  

2. Entitlement to a compensable rating for the service-
connected corneal scar of the right eye.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had more than 20 years of active service from 
October 1945 to February 1966.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 decision of the RO.  



REMAND


(1)  Duty to Assist

There has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations became effective on November 9, 2000.  

In this case, the Board finds that the veteran should be 
notified of what he should do and what VA would do to obtain 
additional evidence, with respect to each issue in appellate 
status.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38  U.S.C.A. § 5103(b)(1).  

The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  


(2)  Development

The veteran contends that he injured his left eye in service, 
not his right eye.

The service medical records reflect a laceration to the right 
cornea to the left of the pupillary axis of the right eye in 
1962.  The records show that a rust chip had blown into the 
veteran's eye.  Attempts to remove the foreign body were not 
successful after probing.  The veteran was hospitalized, and 
the records reveal a badly lacerated cornea over the right 
pupil, which extended below the Bowman's membrane.  The 
foreign body was removed with a golf stick spud.  
.
The post-service medical records reveal diagnoses of 
cataracts and age-related macular degeneration.  

A report of VA contract examination dated in January 2001 
shows diagnoses of a corneal scar in the right eye; and 
macular degeneration, left greater than right.  

The private medical records dated in September 2002 reveal 
that the veteran's left eye was found to have premacular 
fibrosis, as well as old scarring of the retina.  It was the 
opinion of the veteran's treating physician that the retinal 
appearance of the veteran's left eye was the result of a 
previous trauma to the left eye.  

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. 5103A.  

Accordingly, it is the opinion of the Board that another 
examination is required to obtain a medical opinion as to 
whether it is at least as likely as not that a disability of 
the veteran's left eye is related to an incident of service.  

In light of the need for another examination, action on the 
issue of an initial compensable rating for the service-
connected corneal scar of the right eye must be deferred for 
completion of the additional development.  

In order to complete necessary procedural and evidentiary 
development, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed for each issue in appellate 
status.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The veteran should be scheduled for a 
VA eye examination to determine the 
nature and extent of his left and right 
eye conditions, and to obtain an opinion 
as to the etiology of any left eye 
disability.  All indicated studies should 
be performed and all clinical findings 
reported in detail.  The examiner should 
give a fully reasoned opinion as to the 
etiology of the veteran's left eye 
disabilities, including whether it is at 
least as likely as not that a left eye 
disability is related to an incident of 
service, with particular attention to the 
1962 episode.  The examiner should 
support the opinion by discussing medical 
principles as applied to the specific 
evidence in the veteran's case, including 
the diagnosis of a corneal scar of the 
veteran's right eye.  In order to assist 
the examiner in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

3.  After providing the veteran with the 
appropriate time to submit additional 
evidence-see Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir.  2003)-the RO 
should review all of the evidence of 
record and readjudicate the claims on 
appeal, taking into consideration 
provisions of 38 C.F.R. § 3.105, if 
appropriate.  If any of the desired 
benefits are not granted, an appropriate 
Supplemental Statement of the Case should 
be furnished to the veteran and his 
representative, and they should also be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claims and that 
his failure, without good cause, to report for scheduled 
examinations could result in the denial of the claims.  38 
C.F.R. § 3.655 (2003).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




